Case 2:19-cv-00993-LDW Document 26-4 Filed.03/04/20 ‘Page 1 of.14 PagelD: 96

 

THIS 1 SETHpEMANT AND. RELRASE AGREEMENT ithe *Senlemet Agreement”) is
centered into as of this 2 day of . wh wt, 2019, by and berwcén @. Plainti’ Pid Gapta ;
CGupta”). and Sina Bandamede (*Baddamede”) (collestively “plaintifte”), and (ii) Urban
“ Fosd: Pazaat LLG, Urban Lattice, LLC anid’ Sesal Poreldh, (*Parekh”) (collectively

“Pefendants"). a and Defendants ae each referred to herein as a Pee" and togeter as
the “Parties.” ;

| WHEREAS slon Jonuary 23, 019, Piintiffe filed @  Jowsuit in the Vite States District
Court for the “jon

  

vt of New Jersey captioned ¢ Gupta. 2 % Bandamede xv, Urban Food Ba:
et al (Case No, pom che “Lavi seeking deraiges aginst Defendants: to the

, .f .
Lawsuit:

WHEREAS Panis aiveted ebsims int ail Defends, s_ seeking to recover “cul
mnideiinuet wages, overtime Pay, ans otier’ monies orient to ‘the ‘Fair ‘Labor. Standards Act
(FLSA): 29 US, e. 4 208, 307, 15eX3) a6 WSC. HE Taste, the New Jersey State Wage

mo and Hour Las cxawail, N. EAC. br 56-57 ond the New Tersey, ‘Wage Peyt Lew,
“ cNSWELY) Nu. S.A. 34:1) ote |
WHEREAS all Defendants fited & as Anower to the Lavesult, cringe ‘Asiemative —
“Defenses and denying any fiabitiey: for: foe claims pero in the Lavo |
_ WHEREAS, the Parties wish'ts avoid: ‘he cuivontttritiog and expenses ofthe precedigs int

this matter and desire to fully resobre and seat all claims,: inouding shows: asserted itt, avising out
" of, or related to the allegations set forth fh thie Lavvsuit, dnd,

_ WHEREAS. the Patties negoriated at arm s. length and ruched this Settlement Agreement a
Case 2:19-cv-00993-LDW Docuinent 26-1 Filed 03/04/20: Page 2 of 14 PagelD:.97.

jn good faith; _
| ‘4 or Plaintifi and all thei hrs, exestitars and. administrators, inmitets,

“se, supeessarsy ial assigns, agree ba release forever with: -peejuilige. ‘Defendants, their current

and past officers, bpand -raemibers, avers, employers, agents, subsidiaries; pacts, affitiatet,
; |

 

_ predecessors, insures, gttomeys,, members, sucosssars and assigns, aaudbaft persons acting 4 in such.

capacities, and all heir heirs, expuntons and. administrators, from all uations, suits, claims and
demands, in daw. ‘ot equity, that Plaintifts ever hed, now have, ot ‘Hiny have, resulting fiom
anything whieh has aappened ‘ap until new, Including, ‘by way of exainple rather than limitation,

any: matter, ea eng ayy ate st ea

 
  
 

 

a é ELSA, the _— the NIWET) theo -fergau. Huingn Rate te

Vi :
(4

reesnereE ‘The release recited ri this Pag sal inohide any. and al olalites: whi : -
-Blaintifis may have for any. ‘type ¢ ‘of domoyes cognizabile: under any of the: ers or causes of action a
rferenced in this pa ponent’ Aes, inetadings but. wot roited 1 any ‘and all ean fot

Ae te
'
Case 2:19-cv-00993-LDW Document 26-1 - Filed 03/04/20 Page 3 of 14 PagelD: 98

er
compensatory damages, punitive damages, ou peciioly including ang claims for altorseys’
‘However, nothing tt this release is intend tn, aperate ag:a velease-and ul} spitlement of
any “tight Plaintiffs hy have ts receive benefit hereunder-and/or any statutory wight Plaintiffs

may. have to receive unemployment or worket’s catnpensations venti.

  
 

ra ion, In cinsidestion for sighing | this Sattlemnent Agreement and the
_ fulfillment of the promises herein, Pavel: agrees ‘to pay to. Piaintifis anid their attomeys, the.total
sum of Thirty Sever Th Thousand Five Hundred Dollars atd Wo Cents 6, 500,00). This: ‘payment .

is inclusive of all plaitns for terme ‘ions ta ‘expen The payment abut ‘he wiade- as

 

follows: . .
) Park agrees to pay the sam of hiss Thousand Bight Hyndied Dollar
F 3800. 0} by cashiers’ thee, made poyable * +0. Brit ‘Gapia aad, the sum. of
oo we Thowsind Seven Hundred Dollars. (e700 ‘by ensiiers” check made

me . ~ payable to ‘Srinivas Bandernede with thy Oya days of sui approval of
: the seitlement .

®) facekh agtens oo Ta i ad Seventy Five a
ota 3875.00) within sixty (60) ays ‘of judicial approval of the
"settlement py-dhieck made parable to" Akin Lavi Group PLLC

(6) Banekh aprens 16 mw the aut of Three ‘Thousaié fight Rind Seventy five
Halts (83875. 06) svithin nitty (90). days of judicial. approval of the
getemen by. check made payable to: “Ald ‘Law Group PLLC

(a) Pdrakh agrees: to pa the isin af Three Thousand Hight Hudidred Seventy Five .

bailar. ($3875,00) within oe banded tt (128) days of judicial approved

 
Case 2:19-cv-00993-LDW Document.26-1: Filed. 03/04/20 Page 4 of 14 PagelD: 99

‘
.

 
 
 
 
 

oF the settlement by check raade payable ti “Akiti Law Group PLLC",
(¢)-Phrleh goose to pay the eur af Three Tiijusand Bight Hundred Seventy Five |
| 1s ($5875.00) within one hundred fy (150) days of judicial approval of
the. settlement by check: ‘made payable £0- “skin Law Group PLLC
(i) Paielch agrees to pay the sum of Three Thousand Hight Htunded Seventy Five
Dodi ($9875.00) wihi one bundted eighty (180) aay judi sonra:
Of the sottlenient by ahaok ade payalete * “Alin Lavy Group PLLC"; .
+ (@) Fareleh agrees to-pay ihe sun of Three ‘thousand Bight Hundred Seventy Five |
Dollars (ser 00) within tore! hundred: ten 10) days of judicial spproval © of
the settioment by check, roaide payables to SARIn Law Group PLLC’:
th) B Parekh agrees ® pay the gut of ‘three, Thousand Eight, Wundued Seventy Kive.
Dollar. ($4875 00} within tivo handed, forty QAO} days of judicial approval
"of the settlement ty check made payable'to o Akin: Law Group PLLC"; and |
4 . _ & Paielch.agrees to pay the seit of Three ‘Thusend Bight Huncel Seveniy Five
| . Dollars {B3875: A vibe hwo ‘wandred -sciventy (ZU). days. of judicial ;
approval of th éattlement” by aie made aya ta: “Abin Taw Grow
PLC's or , | |
ot Defoult nd ‘Cure Jn the event , Pale ‘alls 16 inal niy of the Settlement Payinénts,
. including the Monthly Payments,. Plait stall gorve by: Federal Baiptess-or Ups. Gin either
case, vith nignatute. receipt pontteynation) aid anal i, atin of default ©, Parekh’ 8 oouniel,
Bratt ‘Greenat ” LLC,’ “4040, Broad ‘Street, Suite. 104, Shiwebury NI 07702, .
agrecaan(@brattigreensa:com. Hf. Pavel falls ‘10, ote the loft wishin fen (16). deys of *
Parekh’s recep af the Federal Expo or urs auto, the entire balanes of the Settlement
_ Case 2:19-cv-00993-LDW Document 26-1 Filed 03/04/20... Page 5 of 14 PagelD: 100

Payments then due ae owing. ‘tial: atcelerate ‘and ‘become fly due. and payable, and
. Plaintiffs aball be sntifled to ‘have: ctv the Consent Jug annexed heteto ag Exhibit
_ Ay which shal be held in-eecrow by Plait gous, Upon Patekh's payment cf all the
- Better Payunesits, Piaintitis’ counts shall ren, the: otiginal Consett Judgment to
Defendant Perel & counsel of may destroy sams and certify t the destruction of same by
| enaail to: Defendants’ counsel, Pleimitis sball be entitled, in aay prosending to enforce this
Settlement Agreement to reasonable aorneys feat an ost,

Defendants, ‘makes no repeats ‘or  vnersities

 

| regarding any tax iesoes relating: to the settleniartt peymant peovided for de fas Settlement
Agreentent. Pisiiffs acknowledge dey. have ‘net, relied upon any advice foi ‘Defendants
: concerning the raxgbilily of. the ‘patents A be: paid under this Settioment Agreement. ‘Plaintiffs .
‘ahall indemnity and hold] hanniless ‘Defendants ‘ind Definite’ counsel from-any and: att liability
for takes; interest and: penaitiew: int comedtion svitth this Settlement Agreement.
* Should it‘ bs deturtinied flint ony: paiva wiade to Plointitte oan +0. 3 this Secthement
| Agvecment constitute gross. inoomie- sgithjn the: meaning of the Tatomual 'Revertae Code vf 1986, aa .
. amended, ot under ‘ity othier feiieral, state or local. stabute or ordinntie, Plaintiffs shall be solely
7 liable for and agree to pay any amount that: maay be determined £0 be ue a owing by thom o :
: taxes, ini aud penltid atiging out ofsuch payment.

 

of itis uti 1 This Laweit shall ‘be isis with, sxejution The
Defendants ssn joinily execute & itipalation of distnissat attached bert as Exhibit aad any ;
other documents rected by the Come as nevessory to etBoctate dismissal, :
6 No Adsatusion,. “This Relenas is the result of 4 comnjeomise an astern ‘of
dispiited -élaims. and shall never’ at sin thes, ‘oy any pirptse, be condidened sh. admission of
s

Case 2:19-cv-00993-LDW Document 26-1 Filed 03/04/20 Page 6 of 14 PagelD: 101

| sey or espontilty of te Defeats via, tonite to dany such Hablity and to disdlaim

they'violated any fedetal, etait oF local. states, ordinance

 
Case 2:19-cv-00993-LDW ‘Document 26-1 Filed 03/04/20 -Page 7 of 14 PagelD: 102 -

 

represents the: svat pment between. the Parties bereto: sat ‘that there, are 20 written or

otal understandings oF agreements divectly. ar indireotly conneoted with this Release that ate wot
fully fncorporatad herein, This Setileinent Agieoment supersede and replace aay ather offer,

exiptoymant contract, oe pgroenments and there are no other agromments or understanding except .

“ ag.set forth herein,

us, Panini watt and represent

 

thet they have carefully ‘tend ‘this Release and kiow and fully 1 wniderstand she contents thereof, *.

” and that they are signing the sare ag thelr own free act, Plaintitis intend to be legally bound by .

all promises aontained ered. Plain i further: warrant and stepresent that ‘they have: ‘ait, bens .

. influenced i in any manner whaisopiet in naling and, slening this Rélease by representations or

“4

inducements by Defendants

10. sensi 1
governed by | the tev af the State of ew Sexy, without reference to New: Bring confliot of
laws rules, ve :

Th Relea svat be congtrued in, » sence with and

 

 

Plaintifis affine, covenant, sand. reco they are not Medionre sige tnd have made’ 10 claims

for! illness or injury agaist, ior know of arly’ facts. supporting any élaim again ‘the Defendants
"wider which Defendants could-be Hable fr mediga expenses inotieed by Plainifts before ot

aflet the execution of this Selene Agreement, Plaictitis ‘are not aware. of any medical .

expanses which Medicare: or Medizaid has. all and: fir whith Wie: Defendants are OF cau be

snitch
Case 2:19-cv- - oe . oo
ese es cv-00993-LDW. -Document.26-1 Filed 03/04/20 Page 8 of 14 PagelD: 103

‘fiable now or in: the future, Paints agtee wa affiems that, to o the best of his knows, sia-tiens |
ofany goverambia entities, ineluding those for Medicare Conditional Payment (as defined by
the Medicare Secondary ‘Payer Statute. od implemedting regultioy exist, | | .
* Plaintiffs agree to indeninity od, biol trarmaless the Released Parties from ely and alt.
claims, demands, liens, subrogated interest, and causes, of uigtion of any nature of “chinraoter
whieh: have been of may in the. fuinsé be nade by iMedioats, ‘Medicaid, andlor frersons ar
entities actitig for Medicare oF Medion, at any rater person or vatity, arising from or related to
this Setilement Agreement, the Payment in: paregraph, % any: ‘Conditional Payments made by
Medicare, any Assistance paid by Modtoaid,¢ on any snedicat expenses of payne | nrising. from

or related to any released | accident, ovourrence, injury, finer, disease, ° Vet lain, Serna, or
damages subject to the Settleniedt Agreement. Po, :
Te is agreed “the Define apres. ialy upon. “he promt, represeitations, ead |
“swnevantios made by Plaintif’s ia ‘this. Settlemani ‘Agreement ‘relating, ® amy” breadth of such
promises, representations, gerd - “arent and any breach would: -buostitte a material beach of
thig:Settlement Agreement. If any, such tread occurs the Defendants abel be eatied |

Plaintifis’ satistliction, ‘of any. payment owell to: ‘Median ‘or bisa arising jut of this,
Settlement Agreement: “ . oe Bo mi

 

> Pints svervart that ‘they’ ‘ave ‘duly aathorized! and

tegaly competent to execute this. Seiement Agreement i ‘nd-that ne approvals or consent. of any
other persons, gntities oF ageacies ‘te necessary. | Plaintiffs represent pnd warrant thet they have .
not bold, sxsgned trntsfored, conveyed. snsuaibered, of otherwike ‘disposed of any portion of
their éiaims arising aut ‘at ihe Lawsuit detrb herein, ; te

 

 
Case. 2:19-cv- - | 90
@ 2:19-cv-0089%-LDW, Document 26-1, Filed 09/04/20 : Page 9 of 14 PagelD: 104

 

_ RLAINTIFAS UNDERSTAND THE TERMS, OF THIS

 

SETTLEMENT AGREEMENT AND RELBASES FOREVER DEFENDANTS FROM ANY
“ SIABILIFY ARISING FROM PLAINTIEFS’ LAWSUIT. PLAINTIEFS siGN THIS
SiTTLEMENT AGREEMENT OF THEN OWN FREE WILL IN EXCHANGE FOR THE
CONSIDERATION’ TO BE GIVEN TO PLAINTIFES, AS, SET FORTH ABOVE: WHICH
PLAINTIFFS ACKNOWLEDGE AS ADEQUATE Adv. SATISFACTORY. NONE OF THE
". DERENDANTS, NOR “THEIR RRPBPRCTIVE “AGENTS, REPRESENTATIVES OB
EMPLOYEES, HAVE MADE ANY aEPRESENTATIONS TO.PLAINTIFES CONCERNING
THE. TERMS OR. BFECTS OF HIS SETTLEMENT AGREEMENT, ORE THAN |
THOSE CONTAINED F IN THESETTLEMENT A AGREEMENT. Pe

 
 

as “Au of the Released: Parties, whether sont and

: | . - parties: ‘his Sextlement Agreement or not, ate intended: third-party bereiiais of this. Senedient °

/ Agreement to whose benefit the teres of this Settlement Agronent bl inure. The third-party |
beneficiaicies shall. Have “standitig’ to rely: upon or 1 snfce the serms of this- Settlement :
Agteement, . moe py Se

 

arf; This Settlement -Agreamettt nity: be executed.

 
Case 2:19-cv-00993-LDW Document 26-1 . Filed 03/04/20 Page 10 of 14 PagelD 105

‘ . ‘ « ‘ . , . o , - . “4 : : . “hall,
counterparts, each of whith stall be an original end all of which, when taken together
. onsite 4 single agitement
oo ReaD THIS BNTTRE. pOCIIMENT BORD paIGRING!
BY:
UYgwe's
PRITL GUPTA — aa
. Dated: Nau 2 2olf

BY:

 

SRINDVAS SANDAMEDE :
° Datel [real vee

&

BY:

 

URBAN FOOD BAZAAR, LLC
Dated:

BY: ae

 

TRBAN LOGISTICS, LIC

| Dated:

BY: ¢

 
Case 2:19-cv-00993-LDW. Document 26-1 . Filed 03/04/20, Page-140f,14.PagelD: 106 |

re

- sek i hn se shall Oo
“ant a sie conan!

REAR rin jen poten paso stoxive

“of tis sia be an oa in a ot si

 
   
  
  
 
 
 
 

 

FRGUPTA

Dated |

* SIVA RANDANEDE

bY Jean ae -

 

 

- aapattroon BAZARE. we
"  phatedls “ssa 2a

| 7 “esi ‘ene

  

aan cO sie ae

te o “Dated, MY mae - eee

\ i

BYE 36h ‘te “i . : . : ch oe

  

 
: 107,

gelD

Pa

“Of LA:

2

4

Page

1. Filed 93/04/20

¢

ent 26

 

mM

 

19-cv-00993-LDW. Docu

 

Case 2

 

 
Case 2:19-cv-00993-LDW Document 26-1 Filed 03/04/20 Page 13 of 14 PagelD: 108

 

- EXBIBITA

 

FLSA Collenive Plaintiffs: ‘and the Class, -

 

Plaintiffs;

‘VS.

 

CONSENT JUDGMENT

 

Defendants:

 

 

WHEREAS Plaintiffs Priti Gupta. (“Gupta”) and. Srinivas’ Batidaifiede’ (“Bandaiede”)
(collectively, “Plaintiffs”) on the otie. hand, and Defendants Urban’ Food Bazaar LLC; Urbat

Food Logistics, LLC and Jesal Parekh (“Parekh”) (collectively, “Defendants”)-on the other hand

   

 

(Plaintiffs and Defendants are’collectively referred to herein as the “Settling Parties”), reached'a

 

settlement of the:above-captioned lawsuit as set fortty inthe Settlement Agreement and Release
entered into in or-around November 2019 (“Settlement-Agreement”).and to which this Consent

Judgment is attached as" Exhibit A and which i8 desctibed in paragraph 3 of the Settlement

 

Agreement and Release;

WHEREAS, as set forth in the Settlement Agreement; in the event of ati uneured default

 

by Parekh in making the Settlement Payments required by the Settlement Agreement paragraph

 

2, Plaintiffs-are permitted-to file this Consent Judginent with any: court of competent jurisdiction

within the State of New Jersey, in the amount of thirty seven thousand five hundred dotlars:and
 

Case 2:19-cv-00993-LDW Document 26-1 Filed 03/04/20 Page 14 of 14 PagelD: 109

 

fio cents ($37,500.00), less ahy amounts paid by Patekh towards the Settlemelit: Pay

WHEREAS Plaintiffs, by submitting this Consent Judgment'to the Court (on notice to
Deféridatits), represents to the Court that the Parekh has defaulted-and not cured, after notice
required by the Settlement Agreement patagraph3, on paymtent of the Settlement Payments —
undarihe Sedlement Agreement; and

NOW, itis onthis _ | dayof___20_

ORDERED, with the consent.of the Parekh as indicated by his:signature below and the

terms of the. Settlement Agreement, that Judgment be and is hereby entered inthe amount of ©

 

 

amount of $ » against Defendant Jesal Parekh.

 

Hon:

  
 

 

Jesal Barakeh

Notary. Public:

  

 
